—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 15, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked at a company that was engaged in the manufacture of food coloring and flavor extracts. Conflicting testimony was presented at the administrative hearing regarding the reason for claimant’s departure from his employment. According to claimant, he was fired from his job despite his status as a partner in the business and the creator of all of the formulas used in the company’s products. Claimant conceded that the partnership agreement had never been reduced to writing and that he had never made a financial contribution to the company. The sole shareholder and president of the company gave countervailing testimony, stating that claimant had never had an equity interest in the company and that he had voluntarily resigned despite having been asked to continue working.
Substantial evidence in the record supports the ruling that claimant left his employment under disqualifying circumstances. The conflicting testimony presented on the question of whether claimant resigned voluntarily or was discharged raised an issue of credibility that was appropriately *599resolved, by the Unemployment Insurance Appeal Board (see, Matter of Fahey [Commissioner of Labor], 257 AD2d 877; Matter of Mesidor [Sweeney], 247 AD2d 696).
Cardona, P. J., Mercure, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.